 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
      UNITED STATES OF AMERICA,
10
                          Plaintiff,
11
                                                           NO. CR18-271RSL
                   vs.
12    JACOB JONES,                                         ORDER OF REFERENCE
13                        Defendant.
14

15         The Court hereby refers to United States Magistrate Judge James P. Donohue,

16   defendant’s “Motion to Reopen Detention Hearing” Dkt. #16, pending before this Court.

17
           DATED this 11th day of December, 2018.
18

19

20                                          A
                                            Robert S. Lasnik
21
                                            United States District Judge
22

23

24

25

26

27

28   ORDER OF REFERENCE
